Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/2021 has been entered.
 	Claims 16, 29 and 30 remain withdrawn.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


Claim Objections
Claim 15 is objected to because of the following informalities:  it lacks proper indents.  
From MPEP 608.01   Form of Claims
Where a claim sets forth a plurality of elements or steps,
each element or step of the claim should be separated by a line indentation,  37  CFR
1.75(i).
There may be plural indentations to further segregate subcombinations or related steps. 

Appropriate correction is required.

It is suggested that the format of originally filed claim 1 be used (but without headings  aiii, bii, etc.) which makes it clear that the forming die does not comprise the heating unit.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 15, 17, 19-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15, line 21: there is no antecedent basis for “the cooper tubes”.  
Claim 15, lines 20-21: there is no antecedent basis for “the plurality of first conduits comprising the cooper tubes”.  Line 7 recites that each conduits ‘contains’ the tube.  It is unclear if the conduits contain or comprise the tubes.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 17, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guichard USPUB 2012/0128809 in view of Feigen-Baum .
 US PUB 2015/0165665 is relied upon to serve as a translation of WO2013/190020.

15. A tooling to form a sheet of glass, comprising:

Guichard does not disclose a sheet of glass but does disclose [0002]-[0003]thermoplastic materials.  However it is known to mold glass sheets using induction heating  (Dannoux [0003], [0043]).  Guichard discloses [0005]  advantage of the induction heating (very quick heating) and drawbacks overcome.  It would have been obvious to use the Guichard mold heating to mold glass sheets for the advantage of quick heating of the molds.

a forming die made of electrically conductive material,

See [0038] of Guichard.
See [0059] of Dannoux.  Inconel ® 718 is the material.

 the forming die comprising  a molding surface;

See figures 1 and 4-6 of Guichard.

 a support configured to hold a sheet of glass away from and opposite the molding surface;




and a plurality of first conduits, each first conduit contains a copper tube insulated from a wall of said each first conduit by a ceramic sleeve, the copper tube of said each first conduit being connected to a high-frequency generator to  make up a first induction circuit;


Guichard discloses [0002] an induction heating device (Figs 1 and 1A) for molding thermoplastic materials [0039] a plurality of copper tubes (conduits) 24-24 of mold 10; the device can ‘very quickly’ [0005] create a homogeneous temperature on the mold’s heating surface.  It would have been obvious to connect the copper tubes to a high-frequency generator so as create the high-frequency  current for heating the mold See Guichard [0045].  While Guichard does not mention a generator one would understand that a high frequency current needs to be generated for the process thus requiring a generator.  Alternatively: see the prior Office action which rely on the teachings of Feigen-Baum to show connection to a generator is known.



a heating unit distant from the forming die, the heating unit comprising: a surface configured to produce a thermal radiation opposite the molding surface;


Figure 4 of Guichard shows heating unit 52 which inherently produce thermal radiation.  While the unit 52 is not indicated as being ‘distant’ it would have been obvious to lift the units 52 from device 50 so as to be able to insert the object to be heated and molded and to remove the molded object after the molding.  

 

 and a plurality of second conduits, each second conduit contains a copper tube insulated from a wall of said each second conduit by a ceramic sleeve, the copper tube of said each second conduit being connected to the high-frequency generator to  make up a second induction circuit;




a connector to connect the first induction circuit and the second induction circuit to the a high-frequency current generator;

It would have been obvious to connect the copper tubes to a high-frequency generator so as create the high-frequency  current for heating the mold See Guichard [0045].  While Guichard does not mention a generator one would understand that a high frequency current needs to be generated for the process thus requiring a generator.


 and the forming die further comprising, between the plurality of first conduits comprising the cooper tubes and the molding surface, a network of cooling conduits to circulate a gas.




See figures 1-2  of Guichard which depicts coolant channels/conduits.  It would have been obvious to connect the channels to a single input and a single output so as to reduce the number of conduits from a supply and to create a single waste stream. 



Claim 25: It would have been obvious to provide a sensor so that one can know the temperature of the heating unit so as to control the temperature. 
Claim 28: it would have been obvious to have the upper mold (not shown) that is associated with the lower mold 10 of figure 1 of Guichard have the same heating and cooling structures as does the lower mold so that one can heat/mold the upper side of the glass sheet with the same thermal conditions as the lower side of the sheet.  And it would have been obvious to connect the cooling channels of the upper mold to a single input and a single output so as to reduce the number of conduits from a supply and to create a single waste stream.

Claims 23-24: GHIGO discloses using a felt element 16 that is inherently thermally insulating and can be considered a pad.  The element 16 permits relative expansion between  the glass and the mold.  It would have been obvious to provide felt on the Dannoux mold so as to allow relative thermal expansion of the mold and glass sheet.  It would have been obvious to provide the felt in the form of plural pads rather than a single pad for ease of replacement of a single . 


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guichard USPUB 2012/0128809 in view of Feigen-Baum 2007-0267405, Dannoux 2014/0157828, WO2013/190020 and US PUB 2015/0165665  as applied to claim 15 above and further in view of Nicholson 5713979.
Claims 19-20: Guichard does teach the use of graphite.  [0059] of Dannoux discloses uses of graphite in the mold.  Nicholson discloses avoiding oxidation of  graphite induction heaters (col. 5, line 30, col 6, lines 33-49) and that a silicon carbide layer can render carbon impervious to reactive gases ( col 4, lines 43-49).  It would have been obvious to use silicon carbide coated graphite for the Dannoux induction heater susceptor because it is a known suitable material for the Dannoux environment. Silicon carbide is disclosed by Applicant has having the resistance and emissivity claimed.  
Claims 21-22: Figure  1 of Dannoux represents a containment enclosure for the apparatus.  As to the gas: such is a method of use limitation and does not serve to define the structure.  Nevertheless [0059] of Dannoux teaches an inert gas. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Guichard USPUB 2012/0128809 in view of Feigen-Baum 2007-0267405, Dannoux 2014/0157828, WO2013/190020 and US PUB 2015/0165665  as applied to claim 15 above and further in view of Ukrainczyk 2010/0000259.
Claim 26: Ukrainczyk disclose a glass forming die with an integrated thermocouple for controlling temperature (feature 221 of figure 13).  It would have been obvious to incorporate a thermocouple in the Dannoux die so as to know the temperature of the die so as to permit one from forming the glass when the die is too cool or too hot. 

Response to Arguments
Applicant’s arguments filed 6/14/2021, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections have  been withdrawn.  However in light of the amendment to the claims, new grounds of rejection are necessitated (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741